Citation Nr: 0621566	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-37 870A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Type 2 diabetes 
mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran served on active duty from June 
1957 to June 1960 and from July 1961 to March 1964.  These 
matters are before the Board of Veterans' Appeals  (Board) on 
appeal from a February 2004 rating decision by the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional  Office (RO).  In March 2006, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is of record.

By rating decision in April 2005, the RO granted service 
connection for residuals of Legg's Perthes disease of the 
right hip with shortening and right total hip arthroplasty.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the RO's award of service 
connection for a particular disability constitutes a full 
award of benefits on the appeal initiated by the veteran's 
notice of disagreement on such issue.  Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the only issues 
for the Board's consideration are those listed on the 
preceding page.

The issue of entitlement to service connection for tinnitus 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the veteran served in Vietnam, or 
that he was exposed to herbicides, including Agent Orange, 
during service.

2.  Diabetes mellitus was not manifested in service or in the 
veteran's first post-service year, and is not shown to be 
related to the veteran's active service.  



CONCLUSION OF LAW

Service connection for Type 2 diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim for service connection 
for Type II diabetes mellitus.  A January 2006 letter from 
the RO explained what the evidence needed to show to 
substantiate the claim for service connection.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The letter 
also advised him to submit any pertinent evidence in his 
possession.  The February 2004 rating decision, an October 
2004 statement of the case (SOC) and a November 2005 
supplemental SOC (SSOC) provided the text of other applicable 
regulations and explained what the evidence showed and why 
the claim was denied.  Although the veteran was not provided 
notice regarding criteria for rating the disability at issue 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) such notice would only be 
relevant if the benefit sought were being granted. 

While VCAA notice was not given prior to the rating on 
appeal, the veteran had ample opportunity to respond to the 
notice letter, the SOC and the SSOC and to supplement the 
record after notice was given.  In fact, after notice was 
given, he presented testimony at a March 2006 Travel Board 
hearing which showed awareness of the critical information 
VCAA notice is to provide.  He has had ample opportunity to 
participate in the adjudicatory/appeal process, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred along the way.  It is not 
alleged that notice has been inadequate.  Therefore, no 
further notice is required.  

Regarding VA's duty to assist, the Board notes that the 
veteran's service personnel and service medical records have 
been obtained.  In addition, pertinent post-service treatment 
records have been secured.  The Board further finds that no 
additional development, as for medical opinions or 
examinations is indicated.  In Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, the Federal 
Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a 
claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, there is no medical evidence of 
diabetes mellitus until many years after service.  A medical 
opinion is not necessary to decide this claim, as such 
opinion could not establish disease or injury in service.  
See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

Service Connection for Diabetes Mellitus

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases, such as diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, type 2 diabetes mellitus 
shall be service connected if it becomes manifest to a 
compensable degree.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the case at hand, the veteran's service personnel records 
show that he served on active duty from June 1957 to June 
1960 and from July 1961 to March 1964.  He had foreign 
service of one year, two months and eight days.  
Specifically, he departed Travis Air Force Base for Okinawa 
on February 9, 1962; arrived at Kadena Air Force Base in 
Okinawa on February 11, 1962; departed Okinawa on March 29, 
1963; and arrived in San Diego on April 16, 1963. 

The veteran's service medical records contain no mention of 
diagnosis, complaints, or symptoms of diabetes mellitus.  

VA outpatient treatment records dated from 1997 to 2003 note 
the veteran's ongoing treatment for Type 2 diabetes mellitus.  

In April 2003, the veteran submitted a claim seeking service 
connection for Type 2 diabetes mellitus.  In a statement 
received by the RO in May 2003, the veteran's representative 
indicated that the veteran was seeking service connection for 
diabetes mellitus secondary to herbicide exposure in Vietnam.

During a March 2006 Travel Board hearing, the veteran 
testified that on three occasions while he was stationed in 
Okinawa, he was sent to Vietnam (Da Nang and Phu Bai) to 
deliver weapons and herbicides.  He reported that on the 
first occasion, he spent one month in Vietnam.  All told, he 
spent three to four months in Vietnam.  He stated that he was 
first diagnosed with diabetes by his family physician in 1984 
or 1985.  Thereafter, he sought medical treatment from VA.  
The veteran and his representative made a request (which was 
granted) that the record be held open for 60 days so that 
they could obtain a statement from the veteran's NCO, who 
would verify the veteran's service in Vietnam.  To date (more 
than 120 days later), the veteran has submitted to additional 
evidence, to include the aforementioned statement from his 
NCO.

It is not in dispute that the veteran now has Type II 
diabetes mellitus.  However, it is neither alleged, nor shown 
by the record, that diabetes was manifested in service or in 
the veteran's first year post-service; nor is there any 
medical opinion in the record that directly relates the 
veteran's diabetes to service or to any event therein.  
Accordingly, service connection for such disease on the basis 
that it became manifest in service and persisted, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

While the veteran alleges that his diabetes resulted from his  
exposure to Agent Orange by virtue of three trips to Vietnam 
during his military service, the evidence of record, 
including the veteran's service personnel records, is devoid 
of any evidence of service in, time spent in,  or duty 
assignments to (orders for) Vietnam.  While the veteran 
stated during a March 2006 travel Board hearing that he would 
submit proof that he was in Vietnam, he has not done so.  The 
Board finds that Vietnam service is  not shown, and that the 
veteran is not entitled to the  presumptive provisions under 
38 U.S.C.A. § 1116.   

The veteran may still establish service connection for 
diabetes by affirmative and competent evidence that such 
disease is  related to his service or some event therein.  
However, the  first evidence of a diagnosis of diabetes is 
many years after the veteran's discharge from service in 
1964.  VA treatment records dated in 1997 note treatment for 
diabetes, and the veteran testified that he was not diagnosed 
with diabetes until 1984 or 1985 (20 years after service) by 
a private physician.  Such a long interval between service 
and the  initial diagnosis is, of itself, a factor against a 
finding  that the current diabetes is service-related.  
Furthermore,  there is no competent evidence that links the 
veteran's  diabetes to service.  The medical records  which 
have been associated with the claims file only note the  
diagnosis of diabetes mellitus and report treatment for such  
disease; there is nothing in these records that suggests the 
diabetes may be related to service.  

The veteran's belief that his diabetes mellitus is related to  
service is not competent evidence, as he is a layperson,  
untrained in establishing a medical diagnosis or determining  
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).   

In summary, the preponderance of the evidence is against a  
finding that the veteran's diabetes mellitus is in any way  
related to his active service.  Accordingly, the claim must  
be denied. 


ORDER

Service connection for Type 2 diabetes mellitus is denied.


REMAND

The Board finds that further development is required to 
comply with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim for service 
connection for tinnitus.

The veteran's service personnel records note that his primary 
duty was cannoneer at various times from January 1958 to May 
1958.  Post-service treatment records dated in 2003 note the 
veteran's current complaint of constant bilateral tinnitus, 
which he stated began 40 years earlier.  During a March 2005 
Travel Board hearing, the veteran testified that he was in an 
artillery unit during service.  He further testified that his 
tinnitus began during his military service; however, he was 
told at that time that there was nothing that could be done 
to help him.  

The Board notes that the veteran has not undergone a VA 
medical examination specifically for the purpose of 
determining the etiology of any currently diagnosed tinnitus.  
Therefore, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must provide the veteran 
notice regarding the rating of tinnitus 
and effective date of any award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

2.  The RO should arrange for the veteran 
to be examined by an otolaryngologist to 
determine whether he has tinnitus related 
to his service /noise trauma therein.  
His claims folder must be reviewed by the 
examiner in conjunction with the 
examination.

The examiner should determine if the 
veteran has tinnitus and, if so, should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
such disability is etiologically related 
to service (and specifically to artillery 
noise exposure/trauma therein).

The examiner must explain the rationale 
for all opinions expressed.  

3.  Thereafter, the RO should 
readjudicate the claim of service 
connection for tinnitus.  If it remains 
denied, the RO should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


